Name: Commission Regulation (EEC) No 3886/87 of 21 December 1987 fixing the export refunds on baled tobacco from the 1987 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 87 Official Journal of the European Communities No L 365/35 COMMISSION REGULATION (EEC) No 3886/87 of 21 December 1987 fixing the export refunds on baled tobacco from the 1987 harvest refund is to be granted only on the strips, not scraps, and the amount should be increased accordingly to take account of the results of threshing ; whereas, to avoid any risk of confusion, the strips must measure at least 0,5 centimetres ; Whereas the trade in threshed (stripped) tobacco involves only a few tobacco varieties ; whereas some oriental varie ­ ties in particular are not threshed on account of their small leaf size ; whereas the refund should therefore be differentiated only for strips from varieties which are actu ­ ally threshed and the differentiated amount worked out by applying to the basic amount set for unthreshed tobacco of the particular variety the coeffiient set in the Annex to Commission Regulation (EEC) No 410/76 of 23 February 1976, fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco (*), as last amended by Regulation (EEC) No 2131 /86 (^ ; Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87 Q, the nomenclature applicable from 1 January 1988 to export refunds on agricultural products ­ was established by Regulation (EEC) No 3846/87 (8) ; Whereas, to apply the rules and criteria referred to above in the present situation on the market in tobacco, and in particular in the light of Community and world prices, a refund should be fixed for the products listed in the Annex, at the levels and for the countries specified therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1974/87 (2), and in particular the second subparagraph of Article 9 ( 1 ) and the first sentence of the third subpara ­ graph of Article 9 (2) thereof, Whereas under Article 9 of Regulation (EEC) No 727/70 the difference between world prices and Community prices for the products referred to in Article 1 of the said Regulation may be covered by an export refund ; Whereas under Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and fixing the amount of such refunds (3), as amended by Regulation (EEC) No 1977/87 (4), the granting of refunds must be limited to baled tobacco produced from leaf tobacco harvested in the Community ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors referred to in Article 2 ( 1 ) of Regulation (EEC) No 326/71 ; Whereas for some varieties the outlets are very limited or involve high transport costs ; whereas, moreover, some third countries exporting tobacco charge prices which have a marked effect on the competitive position of Community tobacco ; whereas Article 4 of Regulation (EEC) No 326/71 foresees criteria to be taken into account in the assessment of the exceptional cases referred to in the second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 ; whereas in view of the abovementioned situation it may be concluded that these circumstances constitute exceptional cases which there ­ fore justify the refund being fixed outside the limits speci ­ fied in the second subparagraph of Article 9 ( 1 ) of Regula ­ tion (EEC) No 727/70 ; Whereas, as a result of progress in processing and market preparation, an increasingly large part of Community production of certain varieties of tobacco is being exported in the form of threshed (stripped) tobacco ; whereas, consequently, the amount of the refund should be differentiated according to the form in which the baled tobacco is presented ; whereas for exports of entirely threshed (stripped) tobacco it should be specified that the HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1987 harvest on which the export refund referred to in Article 9 of Regulation (EEC) No 727/70 is to be granted, the amount of the refund and the countries of destination shall be as specified in the Annexes . The refund shall be granted on baled tobacco presented in one of the following two forms : (') OJ No L 94, 28 . 4. 1970, p. 1 . O OJ No L 184, 3 . 7 . 1987, p. 30 . 0 OJ No L 39, 17 . 2. 1971 , p. 1 . O OJ No L 184, 3 . 7. 1987, p. 55. O OJ No L 50, 26. 2. 1976, p. 11 . (6) OJ No L 187, 9 . 7. 1986, p. 9 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . (8) OJ No L 366, 24. 12 . 1987 p. 1 . No L 365/36 Official Journal of the European Communities 24. 12. 87 (a) tobacco in the form of whole or cut (not stripped) leaves falling within subheading ex 2401 10 of the Combined Nomenclature (Annex I) ; (b) threshed (totally stripped) tobacco in the form of strips measuring at least 0,5 centimetres, falling within subheading ex 2401 20 of the Combined Nomencla ­ ture (Annex II). Article 2 This Regulation shall enter into force on the 1 January 1988 . It shall apply until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987 For the Commission Frans ANDRIESSEN Vice-President 24. 12. 87 Official Journal of the European Communities No L 365/37 ANNEX I (ECU/kg) Serial No Variety Product code Amount of the refund on tobacco in the form of whole or cut (unstripped leaves) (Article 1 (2) (a)) Countries of destination (') 1 Badischer Geudertheimer 2401 10 70 0107 0,34 01 2 Badischer Burley E 2401 10 20 0207 0,34 . 01 3 Virgin D 2401 10 10 0307 0,30 02 4 (a) Paraguay 2401 10 70 0417 0,34 01 (b) Dragon vert and hybrids thereof, Philippin, Petit ­ Grammont (Flobecq), Semois, Appelterre 2401 10 70 0427 0,34 01 7 Bright 2401 10 80 0707 0,30 02 8 Burley I 2401 10 20 0807 0,30 02 9 Maryland 2401 10 30 0907 0,30 02 10 Kentucky 2401 10 41 1007 0,44 02 11 (a) Forchheimer Havana II c) 2401 10 70 1117 0,34 01 13 Xanti-Yaka 2401 10 60 1307 0,44 03 14 (a) Perustiza 2401 10 60 1417 0,44 03 (b) Samsun 2401 10 60 1427 0,30 03 15 Erzegovina 2401 10 60 1507 0,44 03 16 (a) Round Tip 2401 10 90 1617 ) 02 (b) Scafati 2401 10 90 1627 &gt; 0,72 02 (c) Sumatra I 2401 10 90 1637 ) 02 17 Basmas 2401 10 60 1707 0,34 03 18 Katerini and similar varieties 2401 10 60 1807 0,34 03 19 (a) Kaba Koulak classic 2401 10 60 1917 0,34 03 (b) Elassona 2401 10 60 1927 0,34 03 20 (a) Kaba Koulak non classic 2401 10 60 2017 0,44 03 (b) Myrodata Smyrne, Trapezous, and Phi I 2401 10 60 2027 0,44 03 21 Myrodata Agrinion 2401 10 60 2107 0,44 03 22 Zichnomyrodata 2401 10 60 2207 0,34 03 23 Tsebelia 2401 10 60 2307 0,44 03 24 Mavra 2401 10 60 2407 0,44 03 25 Burley EL 2401 10 20 2507 0,30 02 26 Virginia EL 2401 10 10 2607 0,30 02 27 Santa/ Fe 2401 10 70 2707 0,34 01 28 Burley fermente 2401 10 70 2807 0,34 01 29 Havana E 2401 10 70 2907 0,34 01 30 Round Scafati 2401 10 90 3007 0,44 02 31 Virginia E 2401 10 10 3107 0,30 02 32 Burley E 2401 10 20 3207 0,30 02 33 Virginia P 2401 10 10 3307 0,30 02 34 Burley P 2401 10 20 3407 0,30 02 (') 01 All third countries ; 02 All third countries except the United States and Canada . 03 All third countries except Turkey and Yugoslavia. No L 365/ 38 Official Journal of the European Communities 24. 12. 87 ANNEX II (ECU/kg) Serial No Variety Product code Amount of the refund on threshed (totally stripped) tobacco (Article 1 (2) (b)) Countries of destination (') 1 Badischer Geudertheimer 2401 20 70 0107 0,47 01 2 Badischer Burley E 2401 20 20 0207 0,47 01 3 Virgin D 2401 20 10 0307 0,42 02 4 (a) Paraguay 2401 20 70 0417 0,47 01 (b) Dragon and hyrids thereof, Philippin, Petit ­ Grammont (Flobecq), Semois, Appelterre 2401 20 70 0427 0,47 01 7 Bright 2401 20 80 0707 0,42 02 8 Burley I 2401 20 20 0807 0,42 02 9 Maryland 2401 20 30 0907 0,42 02 10 Kentucky 2401 20 41 1007 0,61 02 11 (a) Forchheimer Havana II c) 2401 20 70 1117 0,47 01 23 Tsebelia 2401 20 60 2307 0,61 03 25 Burley EL 2401 20 20 2507 0,42 02 26 Virginia EL 2401 20 10 2607 0,42 02 27 Santa Fe 2401 20 70 2707 0,47 01 28 Burley fermente 2401 20 70 2807 0,47 01 29 Havana E 2401 20 70 2907 0,47 01 31 Virginia E 2401 20 10 3107 0,42 02 32 Burley E 2401 20 20 3207 0,42 02 33 Virginia P 2401 20 10 3307 0,42 02 34 Burley P 2401 20 20 3407 0,42 02 (') 01 All third countries ; 02 All third countries except the United States and Canada. 03 All third countries except Turkey and Yugoslavia.